145 F.3d 1336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.ALLSTATE INSURANCE COMPANY, an Illinois corporation,Plaintiff-Appellee,v.John E. TALAMANTES; Rachel Talamantes,andSarah Nicole King; Dennis King, individually, and asGuardian Ad Litem for Sarah Nicole King, a minor,Defendants-Appellants.
Nos. 97-15603, 97-15621.D.C. No. CV-95-01065-DFL.
United States Court of Appeals, Ninth Circuit.
Submitted May 11, 1998.**Decided May 22, 1998.

Appeal from the United States District Court for the Eastern District of California, David F. Levi, District Judge, Presiding.
Before LAY,*** KOZINSKI, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
The policy expressly excludes from coverage liability for bodily injuries arising out of the ownership or use of a recreational motorized vehicle that is "owned by an insured person and is being used away from an insured premises."  That the vehicle at issue was "owned by an insured person" is undisputed.  The accident occurred after the children had driven over a mile off the residential premises, along a public roadway, and well into a large tract of land separated from the residential premises by a fence.  We therefore conclude that appellants' expectation that this accident was covered by the policy was not objectively reasonable.  The policy does not cover this accident.  See Farmers Ins. Exchange v. Knopp, 50 Cal. App. 4th 1415, 58 Cal. Rptr. 2d 331, 335 (Cal.Ct.App.1996).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 * Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit Court of Appeals, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3